No. 04-98-00406-CR

Derrick JOHNSON,
Appellant

v.

The STATE of Texas,
Appellee

From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 97-CR-4704
Honorable Sharon MacRae, Judge Presiding

PER CURIAM


Sitting:	Alma L. López, Justice

		Catherine Stone, Justice

		Paul W. Green, Justice


Delivered and Filed:	November 4, 1998


APPEAL DISMISSED

	Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The
motion is granted and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).

							PER CURIAM

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions